DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 and January 8, 2021 have been entered.
 	Claims 1 – 7 and 9 – 21 are pending; claims 1 – 4 and 10 – 13 are withdrawn; claims 5 – 7, 9 and 14 – 21 have been considered on the merits.  All arguments have been fully considered.

Election/Restrictions
	Applicant is reminded that non-elected claims may be considered for rejoinder when all claims directed to the elected invention are in condition for allowance.  In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.  In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.  MPEP 821.04


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to applicant’s reply on December 10, 2020.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 7, 9 and 14 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is drawn to an oral composition comprising blue-green algae, bacteria and a carbohydrate, however is rendered indefinite for reciting “a daily amount…is 10 mg to 20 g/day…may be taken as a subdivided dose” in lines 6 – 8.  The phrase renders the claim and those that depend therefrom indefinite because the recited amount does not define the composition itself, but rather an amount that “may be taken”.  Moreover, the phrase appears to define an instruction for how one might possibly consume the product rather than the product itself.  Because the oral composition is not clearly defined as comprising a particular amount of blue-green algae, it is unclear what applicant regards as the invention.  For purposes of 
Claim 14 is drawn to an oral composition, however is rendered indefinite for reciting “a daily amount…is 10 mg to 20 g/day…may be taken as a subdivided dose” in lines 8 - 10.  The phrase renders the claim and those that depend therefrom indefinite because the recited amount does not define the composition itself, but rather an amount that “may be taken”.  Moreover, the phrase appears to define an instruction for how one might possibly consume the product rather than the product itself.  Because the oral composition is not clearly defined as requiring a particular amount of blue-green algae, it is unclear what applicant regards as the invention.  For purposes of examination, the composition is interpreted to include 10mg – 20g (20000mg) of blue-green algae.
Claim 14 is further indefinite for reciting “optionally” twice in line 6 in conjunction with “and” in lines 6 and 7, as it is unclear what elements are required by the claim and what elements are optional.  In addition, the combination of the term in conjunction with the transitional phrase “consisting of” in line 1, renders the claim and those that depend therefrom indefinite since it is unclear what is included and excluded from the claim.  Please note that the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim and that a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step (MPEP 2111.03 II).
Claims 17 – 21 are indefinite for further adding elements to a composition “consisting of”, since a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step (MPEP 2111.03 II).  While it is appreciated that the claim on which they depend recites “and optionally…”, they claims remain indefinite for not specifically 
Claim 19 is rendered indefinite for reciting “optionally” twice in line 3 in conjunction with “and” in lines 3 and 4, as it is unclear what elements are required by the claim and what elements are optional.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 – 7, 9 and 14 – 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Bias (US 7923044) OR Daikeler et al. (US 8257694).
Bias teaches dietary (oral) compositions (abstract) comprising blue-green algae spirulina, lactic acid bacteria, Bifidobacterium longum (col.5 line 65 – col.6 line 3), spinach (plant protein), soy (col.3 line 1-10) and fructooligosaccharides (col.2 line 4-29) for use in increasing 
Daikeler teaches oral, powder nutritional compositions (abstract, col.7 line 15-20) comprising 250 – 450 mg Spirulina (Table 6, claims), Bifidobacteria longum (table 4, claims), lactic acid bacteria (abstract, claims), spinach (plant protein) (claims, examples), and whey protein wherein the compositions are incorporated into milk (or contain lactose, a saccharide) (col.7).  
Although the reference does not specifically teach the composition used as claimed, it is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 (MPEP 2112).
Regarding the recitation of “consisting of” in claims 14 - 21, it is noted that the claims may also “optionally include” one or more of a long list of unspecified, generic components such as saccharides, proteins, excipients, pH modifiers, colorants and taste modifiers.  As such, the claims are interpreted to include innumerous additives, of which are disclosed by the cited reference.  Further, it is noted that each of the cited references disclose specific examples and claims consisting of the specified spirulina, lactic acid bacteria, glucose or lactose, and one or more of: additional saccharides, proteins, excipients, pH modifiers, colorants and taste modifiers.  
Regarding claims 15 and 16, it is noted that the bacteria are recited in the alternative and are therefore not required by the claim language.  It is also noted that both Bias and Daikeler teach B. longum.
Therefore, the references anticipate the claimed subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 5 – 7, 9 and 14 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2010/0015283).
Jung teaches solid and powdered compositions comprising and consisting of various combinations of Spirulina, lactic acid bacteria, milk (lactose a saccharide, milk proteins, casein, whey proteins), soybean (plant protein, soy protein), and dextrin (claims, examples).
Jung does not teach a specific amount of blue green algae.  The instant claims do not require an amount of blue-green algae in the composition itself, but rather direct one how much “may be taken” in a daily or divided dose.  Thus, it is first noted that the composition of the prior art meets the requirements of the claimed composition.  Notwithstanding, the reference teaches the carbohydrate containing food, or spirulina, as an active and required component of the composition (claim3, 4, examples).  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amount thereof as a matter of routine experimentation and practice.  
Although the reference does not specifically teach the composition used as claimed, it is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when 
Regarding the recitation of “consisting of” in claims 14 - 21, it is noted that the claims may also “optionally include” one or more of a long list of unspecified, generic components such as saccharides, proteins, excipients, pH modifiers, colorants and taste modifiers.  As such, the claims are interpreted to include innumerous additives, of which are disclosed by the cited reference.  Further, it is noted that each of the cited references disclose specific examples and claims consisting of the specified spirulina, lactic acid bacteria, glucose or lactose, and one or more of: additional saccharides, proteins, excipients, pH modifiers, colorants and taste modifiers.  Moreover, the claimed composition and that disclosed by the cited references are considered to be of a comparable scope.
Regarding claims 15 and 16, it is noted that the bacteria are recited in the alternative and are therefore not required by the claim language.  
Thus, the claims are rendered obvious.


Response to Arguments
Applicant argues that the cited references do not teach the claimed amounts ingested or that the spirulina helps bacteria survive in the composition.  Applicant additionally argues that the examiner applies inappropriate hindsight from a shot gun disclosure; that the prior art does not teach Arthrospira; that spirulina is listed in a laundry list that cannot be at once envisaged; or that the compositions “consist of” the claimed elements.  Applicant additionally argues that Jung does not teach Bifidobacteria or Arthrospira in the compositions.

Regarding the amounts ingested, it is first noted that the claims are drawn to a composition and not a method for administering a composition.  Additionally, the claims do not clearly recite any amount that must be included in the composition itself.  Rather the limitations are drawn to instructing how much “may be taken”, or is essentially an instruction for what can be part of a dose that might also be divided.  Notwithstanding, Bias specifically claims and exemplifies compositions including 625 mg while Daikeler exemplifies 250 – 450 mg.
Regarding the advantages of the instant composition, please note that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Since the prior art teaches the claimed compositions, any argued advantage would be inherent to the disclosed compositions.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the 
Regarding “shot gun” disclosures and whether one can immediately envisage the claimed composition, Bias and Daikeler provide multiple examples and claims to the instant components together in a single composition (Bias col.5-6, claims; Daikeler tables, examples, claims).  While the components are among a variety of other elements, the instant claims are of comparable breadth and scope.  It is noted that the instant claims recite generic and similar “shot gun” components such as “saccharides, proteins, excipients, pH modifiers, colorants, and taste modifiers.”  As such, it is maintained that the cited art teaches the claimed subject matter and is of equitable scope and context.
Regarding the argument that that the prior art does not teach Arthrospira, it is noted that the claims do not required Arthrospira, but recites it as an alternative to spirulina.  As such, the argument is not commensurate in scope with the claimed invention.
Regarding the argument that Jung does not teach Bifidobacteria or Arthrospira in the compositions, it is noted that the claims do not required Arthrospira or the claimed Bifidobacterium, but recites it as an alternative to spirulina.  As such, the argument is not commensurate in scope with the claimed invention.
Regarding the language “consisting of” it is reiterated that the cited prior art exemplifies and claims the claimed components together alone, in addition to compositions including “saccharides”, “proteins, excipients, pH modifiers, colorants, and taste modifiers” as claimed by applicant.  Thus, in considering these teachings in combination with the indefinite language of the instant claims, the references are deemed to meet the claimed compositions.
For these reasons, the claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUTH A DAVIS/Primary Examiner, Art Unit 1699